                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART JOINT
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                             Re: Dkt. No. 963
                                  16                    Defendant.

                                  17

                                  18          Before the Court is the parties’ joint administrative motion to file under seal materials filed

                                  19   in connection with Qualcomm’s third motion in limine. Specifically, the parties seek to seal

                                  20   portions of the FTC’s opposition to Qualcomm’s third motion in limine and certain exhibits

                                  21   attached to the FTC’s opposition. ECF No. 963.

                                  22          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  23   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  24   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  25   U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong

                                  26   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   2   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   3   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   4   supported by specific factual findings that outweigh the general history of access and the public

                                   5   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   6   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   7   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   8   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                   9   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  10   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  11   litigation will not, without more, compel the court to seal its records.” Id.

                                  12          Records attached to motions that are “not related, or only tangentially related, to the merits
Northern District of California
 United States District Court




                                  13   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  14   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  15   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  16   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  17   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  18   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  19   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  20   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  21   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  22   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  23   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  24   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  25   omitted).

                                  26          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   2   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   3   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   4   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   5   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   6   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   7   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   8   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                   9   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  10   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  11   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at

                                  12   598.
Northern District of California
 United States District Court




                                  13          In addition, parties moving to seal documents must comply with the procedures established

                                  14   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  15   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  16   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  17   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  18   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  19   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  20   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  21   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  22   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). The

                                  23   parties shall file concurrent with the administrative motion to file under seal all necessary

                                  24   declarations establishing that the information sought to be sealed is sealable. Pursuant to the

                                  25   Court’s order at ECF No. 821, where the parties seek to seal information designated confidential

                                  26   by a non-party, that non-party “will have seven days, rather than the four days prescribed in Civil

                                  27
                                                                                          3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   Local Rule 79-5” to file the non-party’s declaration in support of sealing. ECF No. 821 at 2.

                                   2          The parties acknowledge that Qualcomm’s motion in limine, which seeks to exclude

                                   3   evidence from trial, is “more than tangentially related to the underlying cause of action,” Ctr. for

                                   4   Auto Safety, 809 F.3d at 1099, and that the compelling reasons standard applies. ECF No. 963 at

                                   5   1. The Court now turns to the substance of the sealing motions, which concerns material that

                                   6   Qualcomm and non-party Boston Consulting Group (“BCG”) have designated confidential. ECF

                                   7   No. 963 at 2–3. Qualcomm has provided a declaration in support of sealing, but BCG has not.

                                   8   ECF No. 963-3. In the declaration, Qualcomm Senior Vice President David Zuckerman declares

                                   9   that Qualcomm wishes to seal information “related to internal business analysis, strategy and

                                  10   decision-making related to corporate matters.” Id. ¶ 3. That includes certain material attached to

                                  11   and referenced in the FTC’s motion regarding “internal discussions of a 2015 proposal concerning

                                  12   various business structures, which was under consideration by a Special Committee of
Northern District of California
 United States District Court




                                  13   Qualcomm’s Board of Directors.” Id. Zuckerman declares that Qualcomm “went to great lengths

                                  14   to maintain the confidentiality of this information,” and that personnel received the information

                                  15   “on a need-to-know basis.” Id. ¶ 4. Specifically, Zuckerman declares that the exhibits Qualcomm

                                  16   seeks to seal could reveal “insights into Qualcomm’s strategic planning” and “potentially

                                  17   undermine Qualcomm’s relationships with its customers and licensees” because the exhibits

                                  18   “contain assessments of the value, strengths and weaknesses of those relationships. Id. ¶ 13.

                                  19          In Kamakana, the Ninth Circuit held that compelling reasons exist to seal court records

                                  20   when the records may be used to “release trade secrets.” 447 F.3d at 1179 (citing Nixon, 435 U.S.

                                  21   at 598). Moreover, “the common law right of inspection has bowed before the power of a court to

                                  22   insure that its records are not used . . . as sources of business information that might harm a

                                  23   litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)

                                  24   (quoting Nixon, 435 U.S. at 598). Thus, to the extent that Qualcomm seeks to seal such

                                  25   competitively sensitive business information, the Court agrees that compelling reasons exist to

                                  26   seal this information. However, Qualcomm also seeks to seal references to the name of the

                                  27
                                                                                         4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   project—Project Phoenix—even though the FTC’s opposition brief publicly reveals that name.

                                   2   See ECF No. 955 at 1. More important, Qualcomm has not established that the project name is

                                   3   proprietary or competitively sensitive business information and that the project name meets the

                                   4   compelling reasons standard for sealing. Similarly, Qualcomm’s statement, for example, that

                                   5   BCG’s “analysis and conclusions are in line with management’s assessment” reveals no

                                   6   competitively sensitive business information, given that BCG’s actual analysis and conclusions

                                   7   are sealable.

                                   8          Thus, with the Ninth Circuit’s sealing case law in mind, the Court rules on the instant

                                   9   motion as follows:

                                  10
                                                       Document                     Page/Line                        Ruling
                                  11
                                        FTC Opposition to Qualcomm’s          1:12–13                 DENIED. The name of the
                                  12    Third Motion in Limine, ECF No.                               project is not competitively
Northern District of California
 United States District Court




                                        955                                                           sensitive business information.
                                  13                                                                  Thus, compelling reasons do not
                                                                                                      exist to seal the information.
                                  14
                                        FTC Opposition to Qualcomm’s          1:13–15                 DENIED. This information is not
                                  15
                                        Third Motion in Limine                                        competitively sensitive business
                                  16                                                                  information. Thus, compelling
                                                                                                      reasons do not exist to seal the
                                  17                                                                  information.
                                        FTC Opposition to Qualcomm’s          1:16–18                 DENIED. This information is not
                                  18    Third Motion in Limine                                        competitively sensitive business
                                  19                                                                  information. Thus, compelling
                                                                                                      reasons do not exist to seal the
                                  20                                                                  information.
                                        FTC Opposition to Qualcomm’s          1:18–21                 DENIED. This information is not
                                  21    Third Motion in Limine                                        competitively sensitive business
                                                                                                      information. Thus, compelling
                                  22
                                                                                                      reasons do not exist to seal the
                                  23                                                                  information.
                                        FTC Opposition to Qualcomm’s          1:22–24                 DENIED. This information is not
                                  24    Third Motion in Limine                                        competitively sensitive business
                                                                                                      information. Thus, compelling
                                  25                                                                  reasons do not exist to seal the
                                                                                                      information.
                                  26
                                  27
                                                                                        5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                                   Document                  Page/Line                  Ruling
                                   1
                                        FTC Opposition to Qualcomm’s    1:26 n.1           DENIED. This information is not
                                   2    Third Motion in Limine                             competitively sensitive business
                                                                                           information. Thus, compelling
                                   3                                                       reasons do not exist to seal the
                                                                                           information.
                                   4
                                        FTC Opposition to Qualcomm’s    nn.2–3             DENIED. This information is not
                                   5    Third Motion in Limine                             competitively sensitive business
                                                                                           information. Thus, compelling
                                   6                                                       reasons do not exist to seal the
                                                                                           information.
                                   7    ECF No. 955-2                   Entire Exhibit     GRANTED, except for page 1,
                                   8                                                       which does not reveal any
                                                                                           competitively sensitive business
                                   9                                                       information. Thus, compelling
                                                                                           reasons do not exist to seal the
                                  10                                                       information.
                                        BCG Document, ECF No. 955-3     Entire Exhibit     GRANTED, except for page 1,
                                  11
                                                                                           which does not reveal any
                                  12                                                       competitively sensitive business
Northern District of California




                                                                                           information. Thus, compelling
 United States District Court




                                  13                                                       reasons do not exist to seal the
                                                                                           information.
                                  14    BCG Document, ECF No. 955-4     Entire Exhibit     GRANTED, except for text
                                                                                           “Attached are notes from the
                                  15
                                                                                           management meetings over past
                                  16                                                       two days on Phoenix.” That
                                                                                           information is not competitively
                                  17                                                       sensitive business information.
                                                                                           Thus, compelling reasons do not
                                  18                                                       exist to seal the information.
                                  19    BCG Document, ECF No. 955-5     Entire Exhibit     GRANTED, except for text
                                                                                           between “Note” and “assessment”
                                  20                                                       on the first page. That
                                                                                           information is not competitively
                                  21                                                       sensitive business information.
                                                                                           Thus, compelling reasons do not
                                  22                                                       exist to seal the information.
                                  23    ECF No. 955-6                   Entire Exhibit     DENIED. This information is not
                                                                                           competitively sensitive business
                                  24                                                       information. Thus, compelling
                                                                                           reasons do not exist to seal the
                                  25                                                       information.
                                  26
                                  27
                                                                                   6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   IT IS SO ORDERED.

                                   2   Dated: December 13, 2018

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
